MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-13-00623-CV

Yigal Bosch, Appellant              Appealed from the 281st District Court
                                    of Harris County. (Trial Court No.
v.                                  2012-13519). Memorandum Opinion
                                    delivered by Justice Boyce. Justices
3 Park’s Enterprises, LLC d/b/a LAH
Cleaners, Appellee                  Busby and Wise also participating.



TO THE 281ST DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on July 29, 2014, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
       This cause, an appeal from the judgment in favor of appellee, 3 Park’s
Enterprises, LLC d/b/a LAH Cleaners, signed May 17, 2013, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.
       We order appellant, Yigal Bosch, to pay all costs incurred in this appeal.
       We further order this decision certified below for observance.
       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, January 29,
2015.